Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
No podemos suscribir la opinión mayoritaria emitida en el presente caso por el Tribunal. La misma constituye un premio o galardón a una persona que con sus actos, pasados y presentes, ha demostrado no sólo que no merecía haber sido admitido a la profesión, sino que no es acreedor de continuar siendo abogado.
Independientemente de que la querella radicada por el Pro-curador General de Puerto Rico esté principalmente basada, como *976sostiene la Mayoría, en “un acto específico, remoto y aislado de un estudiante de derecho que utilizaba una oficina legal mientras cursaba sus estudios en derecho” —(énfasis suplido y en el original) opinión mayoritaria, pág. 955— lo cierto es que una vez ya siendo abogado, esta persona continúa incurriendo en con-ducta impropia que lo incapacita, a nuestro juicio, para ser abogado.
Como claramente surge del informe que rindiera el Comisio-nado Especial que este Tribunal designara para intervenir en el presente asunto, dicho Comisionado llegó, a base de ia prueba que desfilara ante él, a la conclusión de que “la firma que aparece en la referida escritura número 270 es la del Ledo. Belén Trujillo”. Informe del Comisionado Especial y determinaciones de hecho, pág. 4. Ello no obstante, el querellado Belén Trujillo —ya siendo abogado— alega no recordar haber firmado como testigo en la referida Escritura Núm. 270; esto es, no reconoce como suya la firma que aparece en dicho instrumento público.
A nuestra manera de ver las cosas, su deshonestidad al así actuar —ya siendo abogado— es razón suficiente para no permi-tirle que desempeñe la honrosa profesión de abogado.
Es por ello que disentimos.